Citation Nr: 1229392	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-46 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1967 to October 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeal regarding the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the claim for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

In an April 2009 rating decision, the RO denied entitlement to service connection for PTSD.  In November 2009, the Veteran filed a notice of disagreement (NOD).  In October 2010, the RO issued a statement of the case (SOC).  In November 2010, the Veteran perfected the appeal.  38 C.F.R. § 20.202.  In a July 2012 submission, the Veteran stated that wished to withdraw his appeal for PTSD.  This is sufficient to withdraw the issue on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review this appeal. 


ORDER

The appeal regarding the issue of entitlement to service connection for PTSD is dismissed.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


